(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Por cuaNto, la moción para desestimar la apelación se funda en que ésta es frívola y ha sido interpuesta para dilatar el cumplimiento de la sentencia, y en que lo único que en este caso ocurrió fué que hubo un conflicto en la prueba, y éste fué resuelto por la corte, sin que exista en el caso cues-tión alguna fundamental en ley;
Por cuanto, al objetar la moción la parte apelante alega que en la apelación se propone discutir como uno de los erro-res la apreciación que de la prueba hizo la corte, el haber resuelto el pleito por una teoría distinta de la invocada por la apelada, las cuestiones de evidencia que ha preparado por sus objeciones, y la cuantía de la indemnización;
Por cuanto, sin otros elementos que los aportados a la moción, no podemos declarar que la apelación sea frívola,
Por tanto, se declara sin lugar la moción de desestima-ción.